Title: To Thomas Jefferson from John Lenthall, 25 September 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington Septr. 25h. 1806
                        
                        I think I informed you that Mr Latrobe went to Philad. on the 27 Ult. on Account of the expected Death of
                            his son and other sickness in his family, with full purpose to return, soon as possible. Since the 4th Inst. I have not
                            received any Letter from him till this Day I receivd the Inclosed, which I thought not improper to forward that you might
                            know as early as possible his situation. When in Philad He purposed doing all he could in forwarding from thence the Iron
                            & other things wanted, part of which has arrived & more is on the way
                        If the weather hold fair (which seems doubtful) Mr Blagden Will compleat the kustom WK ready for the roof nearly by tomorrow night. The scaffolding for raising the roof
                            will be quite ready by saturday Even.g and on Monday we shall begin to raise the roof, and put on the Chain bars. In the mean time, I have been for some time very unco by fevers & am now not very strong. however I will use every
                                exertion that my strength will allow to forward the work with
                            all possible speed. 
                  I am Sir You Obdt servt, for BH Latrobe
                        
                            J Lenthall
                            
                        
                    